Citation Nr: 1217854	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-45 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.

3.  Entitlement to service connection for peripheral artery disease (PAD).

4.  Entitlement to service connection for restless leg syndrome (RLS).

5.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to mustard gas.

6.  Entitlement to an evaluation in excess of 40 percent disabling for low back syndrome with degenerative joint disease and spondylosis.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1975.  The Veteran also had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Muskogee, Oklahoma.  Jurisdiction over the Veteran's case was subsequently transferred to the Louisville, Kentucky RO.

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The Veteran originally filed a claim of entitlement to service connection for PTSD.  As is discussed in more detail below, the medical evidence of record indicates that the Veteran has been diagnosed with an anxiety and depression as well as PTSD.  Although not claimed by the Veteran, the Board has recharacterized the issue on appeal as indicated above to include anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

While the appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the RO has not yet considered the issue of TDIU and the Veteran reported at his hearing in January 2012 that he is unemployable due to his back and other conditions.  Thus, the Board has assumed jurisdiction over this issue as indicated on the title page.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder; entitlement to service connection for PAD; entitlement to service connection for RLS; entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to mustard gas; entitlement to an evaluation in excess of 40 percent disabling for low back syndrome with degenerative joint disease and spondylosis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  An August 1995 Board decision denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.  

2.  Evidence associated with the claims file after the last final denial in August 1995 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1995 Board decision is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Evidence received since the August 1995 Board decision in connection with Veteran's request to reopen a claim of service connection for a psychiatric disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for a psychiatric disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The Veteran's initial claim of entitlement to service connection for a psychiatric disorder was denied by a Board decision dated in August 1995.  This decision indicates that the basis for the Board's denial was that a psychiatric disorder was not shown during the Veteran's military service. 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, VA examination reports dated in May 1991 and February 1993, a private examination report dated in August 1991, and private treatment records. 

The August 1995 Board decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2011).  

The claim of entitlement to service connection for a psychiatric disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in July 2007.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Subsequent to the August 1995 Board decision, in a VA treatment record, dated in June 2007, the Veteran was noted to have reported in service stressors of guerrilla fighters shooting individuals in bars while he was stationed in the Philippines.  The treatment note reported that the Veteran was diagnosed with anxiety disorder not otherwise specified, secondary to military traumas, and depressive disorder not otherwise specified, secondary to anxiety disorder.

The Veteran submitted stressor statements reporting that he was threatened by communist guerrilla fighters, was bitten on the boot by a venomous snake, observed Chinese firing squads, and saw burning bodies at funerals while in service.

VA treatment notes dated in February 2009, November 2010, and March 2011 indicate that the Veteran was diagnosed with PTSD secondary to military traumas.

With respect to the basis for the August 1995 Board denial, the Board observes that presuming the credibility of the Veteran's stressor statements and thereby accepting the VA treatment notes indicating that the Veteran has been diagnosed with PTSD secondary to military trauma, based upon these reported stressor, the evidence raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the statements of the Veteran and the diagnoses of PTSD secondary to military traumas to be both new and material.  As such, the request to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder is granted.  38 C.F.R. § 3.156(a).


ORDER

The Veteran's previously denied claim for service connection for a psychiatric disorder is reopened, and to this extent the appeal is granted.




REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  The Veteran contends that his current psychiatric disorder is due to exposure to stressful events in service.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.  Post service treatment records reveal a psychiatric diagnosis.

In April 2008 the Veteran was afforded a VA Compensation and Pension (C&P) psychiatric examination.  After review of the records and examination, the Veteran was diagnosed with depressive disorder not otherwise specified.  The examiner noted that the Veteran reported that the depression and anxiety, for which he was treated, were related to financial concerns and the examiner indicated that there were situational and age related factors that accounted for the Veteran's depression and anxiety.  The examiner noted that the Veteran did not meet the criteria for PTSD and "[i]n fact, his diagnosis of [d]epressive [d]isorder NOS is more related to current life age and situational factors than the claimed military relationship."  However, the Board notes that the examination report indicated that no medical opinion was requested.

An attempt to verify the Veteran's reported stressors through USASCURR was unsuccessful in May 2009.

VA treatment notes dated in February 2009, November 2010, and March 2011 indicate that the Veteran was diagnosed with PTSD secondary to military traumas.

The Board notes that although after examination in April 2008, the examiner stated that the Veteran's depressive disorder was more related to his current life age situational factors than the claimed military relationship, the examiner did not render an opinion regarding whether it was at least as likely as not that any portion the Veteran's psychiatric disorder, to include anxiety disorder and depressive disorder, is related to the Veteran's active military service.  Therefore, the Board finds the April 2008 examination to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, as additional treatment records have been associated with the claims file indicating a diagnosis of PTSD secondary to military traumas, the Board finds it necessary to afford the Veteran another VA medical examination taking into consideration the additional treatment records.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

The Veteran seeks entitlement to service connection for PAD.  The Veteran has reported that his private physician, Dr. S.M., has indicated that his condition is related to his active service.  In a statement dated in February 2008 the Veteran reported that his PAD is caused by his back condition.

The most recent treatment notes of record from Dr. S.M. are dated in July 2009 and indicate that the Veteran was scheduled to return for additional treatment in four months.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Accordingly, as additional relevant treatment records are potentially available from Dr. S.M. attempts must be made to obtain the records from Dr. S.M. dated since July 2009.

The Veteran seeks entitlement to service connection for RLS.  The Veteran reports that he receives his treatment for his RLS at the VA.  Post service treatment records reveal that the Veteran has been diagnosed with RLS since July 2007.  In a statement dated in February 2008 the Veteran reported that his RLS is caused by his back condition.

In March 2008 the Veteran was afforded a VA C&P neurological examination.  The Veteran reported that he began having problems with his legs in the early 1990's but was not diagnosed until 2007.  He reported that he has unpleasant sensations in both of his legs at night.  The sensations were reported to be "creeping," achy and sore.  He indicated that the sensations cause him to not be able to fall asleep and to be tired the next day.  The condition was noted to be getting progressively worse since the onset and that he was previously treated with Sinemet.  After physical examination the Veteran was diagnosed with RLS; however, no opinion was offered regarding the etiology of the Veteran's RLS. 

In January 2010 the Veteran was afforded a VA C&P spine examination.  The examiner indicated that the question posed was whether the Veteran's RLS was secondary to his service connected low back syndrome with degenerative joint disease and spondylosis.  The examiner rendered the opinion that the Veteran's RLS was less likely as not caused by or a result of service connected low back syndrome with degenerative joint disease and spondylosis.  The examiner provided the rationale that the most recent medical literature overwhelmingly reveals that the cause of RLS is idiopathic, with less frequent, secondary causes to include iron deficiency, renal insufficiency, medications, diabetes mellitus, and peripheral neuropathy.  Radiculopathy, caused by a lumbar spine condition, was not mentioned among the common causative factors.  In addition, the examiner noted that there has been no demonstration that the Veteran has lumbar radiculopathy.  

The Board notes that after examination in March 2008 and January 2010 neither examiner rendered an opinion regarding whether the Veteran's RLS was directly related to the Veteran's active service.  As such, the Board finds that the Veteran must be afforded another VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran seeks entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to mustard gas.  The Veteran contends that he was exposed to mustard gas while on a training exercise in the National Guard and that he was first diagnosed with the disorder in 1985 while in the National Guard.  Post service treatment records reveal that the Veteran has been diagnosed with diabetes mellitus, type II.  

A VA treatment record, dated in October 1998 does not reveal a diagnosis of diabetes mellitus.  A VA treatment note, dated in September 2005, reported a diagnosis of new onset type II diabetes mellitus.  The Veteran has been consistently diagnosed with diabetes mellitus since September 2005.

The Board notes that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his type II diabetes mellitus.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the current case, the Veteran is diagnosed with diabetes mellitus and has reported that he was first diagnosed with diabetes in 1985 while on duty with the National Guard.  Post treatment notes indicate that the Veteran was diagnosed with new onset type II, diabetes mellitus in September 2005 and has been diagnosed with diabetes ever since.  As the claims file is being remanded for additional treatment records to be obtained and as the Veteran has not been afforded a VA medical examination to determine whether the Veteran's diabetes is related to the Veteran's active service and/or service in the National Guard, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of his type II diabetes mellitus.

The most recent VA examination evaluating the Veteran's low back syndrome with degenerative joint disease and spondylosis was performed in June 2011.  Since that time, in a November 2011 letter, the Veteran reported that his low back disability was getting worse and that the episodes and duration were continuing longer.  As such, the evidence indicates that the Veteran's low back disorder may have become more severe since the June 2011 examination.  Therefore, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his low back syndrome with degenerative joint disease and spondylosis disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

As indicated in the Introduction, the Board has assumed jurisdiction over the Veteran's TDIU claim.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Board finds that the Veteran should therefore be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.

The Veteran has not been provided first element VCAA notice as to how to substantiate his claim for TDIU.  However, as discussed above, this issue is raised by the evidence of record and the Board is ordering development pertinent to this claim.  Thus, pursuant to the VCAA, the Veteran should be provided notice that fulfills VA's notice requirements.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

Since the claims file is being returned it should be updated to include VA treatment records compiled since September 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, the Board notes that review of the claims file reveals that documents relating to another individual had been misfiled in the Veteran's claims file and that these documents were considered in the October 2009 statement of the case in regard to the Veteran's claim for a higher evaluation for his service connected low back syndrome with degenerative joint disease and spondylosis.  As such, on remand, the claim of entitlement to an evaluation in excess of 40 percent disabling for low back syndrome with degenerative joint disease and spondylosis must be readjudicated without consideration of these records.





Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since September 2011.

3.  After securing the proper authorization, request treatment records pertaining to the Veteran from Dr. S.M.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  After any outstanding evidence has been associated with the claims file, afford the Veteran a VA psychiatric examination, to determine the nature, extent, onset and etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not that any psychiatric disability present is related to or had its onset in service.  In offering opinions, the examiner must acknowledge the Veteran's report of a continuity of symptoms since service, and any current psychiatric symptoms and diagnosis.  The rationale for all opinions expressed should be set forth in a legible report. 

5.  After any outstanding evidence has been associated with the claims file, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any RLS found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's RLS, and opine as to whether it is at least as likely as not that any RLS found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

6.  After any outstanding evidence has been associated with the claims file, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any type II diabetes mellitus found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record, and opine as to whether it is at least as likely as not that any type II diabetes mellitus found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

7.  After any outstanding evidence has been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's low back syndrome with degenerative joint disease and spondylosis disability.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the respective disorders, including the Veteran's account of symptomatology and the relevant medical evidence of record.  Thereafter, the examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back. 

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability, to include a description of any symptomatology. 

All necessary tests and studies should be conducted and associated with the claims file.  A complete rationale for any opinion expressed shall be provided.  

8.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disability(s), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.

9.  Thereafter, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case, including readjudication of the issue of entitlement to an evaluation in excess of 40 percent disabling for low back syndrome with degenerative joint disease and spondylosis, and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


